Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2022 was filed after the mailing date of the application on 03/18/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 5-6,  8-10 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11-14 of U.S. Patent No. 9793543 in view of US PGPub 2006/0093914 (Tanaka). 9793543 claims a battery having a beta-delithiated layered nickel oxide having the same formula as the instant claims, but fails to teach the porosity of the cathode. Tanaka teaches a lithium secondary battery (PP 0003) comprising a cathode, an electrolyte, and an anode (PP 0012-0015).  The cathode may contain a nickel-containing oxide (PP 0095).  When the cathode has a porosity of 20% to 40% the capacity maintaining/retention ratio is 80% or more (PP 0199).  It would have been obvious to one of ordinary skill in the art to form a cathode having a porosity of 20% to 40% for the cathode of 9793543 in order to form a capacity maintaining/retention ratio of 80% or more as taught by Tanaka.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2-13 are rejected under 35 U.S.C. 103 as being unpatentable over Synthesis and electrode performance of layered nickel dioxide containing alkaline ions (Arai) in view of US PGPub 2006/0093914 (Tanaka).
Arai teaches an electrode of a lithium cell (battery) comprising a layered nickel dioxide (abstract).  The cell has a negative electrode, a positive electrode, and an electrolyte (section 2, paragraph 5).  The layered nickel dioxide may have the formula Li0.12K0.21NiO1.95*nH2O (Table 1, sample C). Which is similar to the beta-delithiated layered nickel oxide when x is 0.12, y is 0.21 which overlaps with “about 0.20” (see MPEP 2173.05(b) III), a is 0, z is 0.  Arai teaches the subscript on O is 1.95, but fails to teach 2. It would have been obvious to one of ordinary skill in the art to find a workable range of compositions which would function similarly in the electrode, and one would expect O2 to function extremely similar to O1.95. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979).
Arai fails to teach the initial porosity of the cathode. Tanaka teaches a lithium secondary battery (PP 0003) comprising a cathode, an electrolyte, and an anode (PP 0012-0015).  The cathode may contain a nickel-containing oxide (PP 0095).  When the cathode has a porosity of 20% to 40% the capacity maintaining/retention ratio is 80% or more (PP 0199).  It would have been obvious to one of ordinary skill in the art to form a cathode having a porosity of 20% to 40% for the cathode of Arai in order to form a capacity maintaining/retention ratio of 80% or more as taught by Tanaka.
Arai fails to teach a separator between the anode and the cathode. Tanaka teaches a separator between the anode and the cathode (PP 0036).  Separators are widely known to be necessary in batteries to separate the anode and the cathode as required for battery function, and one of ordinary skill in the art would expect the cell of Arai to have a separator, as taught by Tanaka.
With respect to claim 3, Arai fails to teach an additional active cathode material.  Tanaka teaches a positive active material which uses a mixture of composite oxides to maintain stable structure and cyclic characteristics (PP 0012). The positive active material may comprise a manganese-containing oxide and a nickel-containing oxide (PP 0020).  It would have been obvious to one of ordinary skill in the art to use a manganese-containing oxide in combination with the nickel-containing oxide in the cell of Arai to maintain stable structure and cyclic characteristics, as taught by Tanaka.
With respect to claim 4, Arai teaches the cathode material having the formula Li0.12K0.21NiO1.95*nH2O (Table 1, sample C), which has a y of 0.21. Arai fails to teach y in an amount of 0.08 to about 0.13. It would have been obvious to one of ordinary skill in the art to find a workable range of compositions which would function similarly in the electrode. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
With respect to claim 5, Arai teaches the cathode material having the formula Li0.12K0.21NiO1.95*nH2O (Table 1, sample C), which has a A of potassium.
With respect to claim 6, Arai teaches the cathode material having the formula Li0.12K0.21NiO1.95*nH2O (Table 1, sample C), which has a y of 0.21. Arai fails to teach y in an amount of 0.08 to about 0.13. It would have been obvious to one of ordinary skill in the art to find a workable range of compositions which would function similarly in the electrode. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
With respect to claim 7, Arai teaches the cathode material having the formula Li0.12K0.21NiO1.95*nH2O (Table 1, sample C), which has an a of 0 (by having a Ni of 1). Arai fails to teach Ni in an amount of 0.91 to 0.9, which would result in an a of 0.09 to 0.1, however it would have been obvious to one of ordinary skill in the art to find a workable range of compositions which would function similarly in the electrode. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, In re Aller 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), see MPEP 2144.05, II. It is noted that no criticality has been demonstrated in the specification with regard to the amounts recited in the claims.
With respect to claim 8, Arai fails to teach the gravimetric capacity of the delithiated nickel oxide, however because the delithiated nickel oxide has the same composition and is used in the same embodiment, it would be reasonable to conclude that the unmeasured properties would also be similar. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.
With respect to claim 9, Arai fails to teach the gravimetric capacity of the delithiated nickel oxide, however because the delithiated nickel oxide has the same composition and is used in the same embodiment, it would be reasonable to conclude that the unmeasured properties would also be similar. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.
With respect to claim 10, Arai teaches the cathode material having the formula Li0.12K0.21NiO1.95*nH2O (Table 1, sample C), which has a x of 0.12.
With respect to claim 11, the water content may be around 0.5 (Table 1), which is a n greater than 0.
With respect to claim 12, Arai fails to teach the open circuit voltage of the lithium cell, however because the cell has the same composition and is used in the same embodiment, it would be reasonable to conclude that the unmeasured properties would also be similar. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP § 2112- 2112.02.
With respect to claim 13, Arai fails to teach the anode active material.  Tanaka teaches that anode active materials may include Zn (PP 0015).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Synthesis and electrode performance of layered nickel dioxide containing alkaline ions (Arai) and US PGPub 2006/0093914 (Tanaka) as applied to claim 2 above, and further in view of US PGPub 2014/0154542 (Issaev).
Arai and Tanaka teach the cell as discussed above, but fails to teach a housing a label comprising a voltage tester.  Issaev teaches a battery having a conventional housing (PP 0011) and a voltage indicator which is laminated on a label (PP 0045).  It would have been obvious to one of ordinary skill in the art at the time of filing to use a housing to house the battery of Arai and Tanaka, and to use a voltage indicator on a label on the housing so that users can see the voltage of the battery.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL L ZHANG whose telephone number is (571)272-9802. The examiner can normally be reached M-Th 8-2, alt. F 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 5712705256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.Z/         Examiner, Art Unit 1724          

/SARAH A. SLIFKA/         Primary Examiner, Art Unit 1759